Case 11-05534-lrc   Doc 231    Filed 02/24/21 Entered 02/24/21 15:20:38       Desc Main
                              Document      Page 1 of 13




  IT IS ORDERED as set forth below:



  Date: February 24, 2021
                                                    _____________________________________
                                                               Lisa Ritchey Craig
                                                          U.S. Bankruptcy Court Judge

 _______________________________________________________________


                    UNITED STATES BANKRUPTCY COURT
                      NORTHERN DISTRICT OF GEORGIA
                             ATLANTA DIVISION

IN THE MATTER OF:                           :         CASE NUMBERS
                                            :
JOSEPH H. HARMAN,                           :         BANKRUPTCY CASE
                                            :         11-67522-LRC
  Debtor.                                   :
_________________________                   :
                                            :
JAMES T. McAFEE, III,                       :         ADVERSARY PROCEEDING
                                            :         NO. 11-05534-LRC
      Plaintiff,                            :
                                            :
      v.                                    :
                                            :
JOSEPH H. HARMAN,                           :         IN PROCEEDINGS UNDER
                                            :         CHAPTER 7 OF THE
      Defendant.                            :         BANKRUPTCY CODE

                                        ORDER

      Before the Court is a Motion for Reconsideration (Doc. 227) (the “Motion”) filed by

Joseph H. Harman (“Defendant”) seeking reconsideration of an Order entered on

September 30, 2020 (Doc. 224) (the “Order”), wherein the Court granted in part and denied
Case 11-05534-lrc        Doc 231      Filed 02/24/21 Entered 02/24/21 15:20:38                  Desc Main
                                     Document      Page 2 of 13



in part Defendant’s motion for partial summary judgment (Doc. 179-1) (the “PMSJ”).

James T. McAfee, III, in his capacity as Trustee of Marital Trust #2 (“Plaintiff”), opposes

the Motion. This matter constitutes a core proceeding over which this Court has subject

matter jurisdiction. See 28 U.S.C. § 157(b)(2)(I); § 1334.

    I.      Background and Introduction

         On June 14, 2011, Defendant filed a voluntary petition under Chapter 7 of the

Bankruptcy Code (the “Petition Date”). (Case No. 11-67522-LRC, Doc. 1). On October

11, 2011, Carolyn T. McAfee, Executor of the Estate of James T. McAfee (“Former

Plaintiff”) filed a proof of claim in Defendant’s bankruptcy case claiming a debt of

$5,369,083.73 (the “Debt”) based upon a Final Judgment entered against Defendant in the

State Court of Fulton County on February 4, 2011. See Doc. 114, p. 6. On September 19,

2011, Former Plaintiff initiated this adversary proceeding by filing a complaint (Doc. 1)

(the “Initial Complaint”) objecting to Defendant’s discharge and seeking a determination

that the Debt is nondischargeable. The Initial Complaint was amended on February 19,

2014 (Doc. 113) (the “Amended Complaint”). Counts 1 and 2 of the Amended Complaint

object to Defendant’s discharge under 11 U.S.C. § 727(a)(2). 1 See Amended Complaint,

pp. 34-39. Counts 3, 4, and 5 of the Amended Complaint seek a determination that the Debt

is nondischargeable pursuant to §§ 523(a)(2), (a)(4), and (a)(6) respectively. Id. at 39-46.

         On March 24, 2017, Former Plaintiff filed a Motion to Substitute Party (Doc. 173)

(the “Substitution Motion”), which stated that on January 11, 2017, Former Plaintiff


1
 All further references to § are to the Bankruptcy Code, title 11 of the United States Code, unless otherwise
noted.

                                                     2
Case 11-05534-lrc     Doc 231    Filed 02/24/21 Entered 02/24/21 15:20:38         Desc Main
                                Document      Page 3 of 13



transferred her interest in this case to her son, Thomas McAfee III, in his capacity as

Trustee of Marital Trust #2 (the “Transfer”). The Court granted the Substitution Motion on

September 29, 2020, and substituted Thomas McAfee III as plaintiff in this adversary

proceeding. See Doc. 233. Through the PMSJ, Defendant argued that the Transfer violated

O.C.G.A. § 44-12-24, which provides, in relevant part, that: “a right of action is assignable

if it involves, directly or indirectly, a right of property” but that “[a] right of action for

personal torts, for legal malpractice, or for injuries arising from fraud to the assignor may

not be assigned.” Thus, Defendant argued that Plaintiff could not pursue Counts 3, 4, and

5 of the Amended Complaint as the assignment of those claims was prohibited by O.C.G.A.

§ 44-12-24. See PMSJ, pp. 41-52.

       On September 30, 2020, the Court entered the Order, which held that: (A) Count 3

of the Amended Complaint, seeking a determination of nondischargeability under

§ 523(a)(2)(A), was not assignable pursuant to O.C.G.A. § 44-12-24 because it is based

upon the misrepresentations made by Defendant to secure financing; (B) Count 4 of the

Amended Complaint, seeking a nondischargeability determination under § 523(a)(4), was

not assignable under O.C.G.A. § 44-12-24 to the extent it is based on Defendant’s fraud

while acting in a fiduciary capacity, embezzlement, or larceny, but that Count 4 was

assignable to the extent that it is based on Defendant’s defalcation while acting in a

fiduciary capacity; and (C) Count 5 of the Amended Complaint, seeking a

nondischargeability determination under § 523(a)(6) was assignable because it is based on

Defendant’s conversion of funds. See Order, pp. 9-14.

       Regarding the assignability of Count 4, the Court reasoned that it was assignable to

                                              3
Case 11-05534-lrc      Doc 231    Filed 02/24/21 Entered 02/24/21 15:20:38           Desc Main
                                 Document      Page 4 of 13



the extent it is based on Defendant’s defalcation because “defalcation ‘may be used to refer

to nonfraudulent breaches of fiduciary duty.’” Id. at 12 (quoting Bullock v.

BankChampaign, N.A., 569 U.S. 267 (2013) (emphasis added)). The Court stated that

because the Amended Complaint “alleges that Defendant held $31,276 on behalf of Mr.

McAfee and failed to account for that money,” “Plaintiff’s defalcation claim alleges an

injury to Plaintiff’s property interest in the $31,276 and is, therefore, a cause of action

involving a right of property,” and thus assignable under O.C.G.A. § 44-12-42. See id. at

12-13. As for the holding that Count 5 was assignable, the Court reasoned that, because it

was based upon Defendant’s conversion of funds, it too alleged an injury to Plaintiff’s

property interest, and was therefore assignable under O.C.G.A. § 44-12-24. Id. at 13-14.

         On October 14, 2020, Defendant filed the Motion, as well as a brief in support of

the Motion (Doc. 227-1) (the “Supporting Brief”), contending that the Court erred in

finding that Count 4, to the extent it is based on Defendant’s defalcation, and Count 5 of

the Amended Complaint were assignable. Plaintiff filed a response in opposition to the

Motion (Doc. 229) (the “Response”) on October 28, 2020. On November 12, 2020,

Defendant filed a reply in support of the Motion (Doc. 230) (the “Reply”).

   II.      Legal Standard

         Defendant’s Motion is brought pursuant to Rule 54(b) of the Federal Rules of Civil

Procedure, made applicable to this adversary proceeding by Rule 7054 of the Federal Rules

of Bankruptcy Procedure, which permits the Court to revise its Order “at any time before

the entry of a judgment adjudicating all the claims and all the parties’ rights and liabilities.”

However, pursuant to BLR 9023-1, “[m]otions for reconsideration should not be filed as a

                                               4
Case 11-05534-lrc       Doc 231    Filed 02/24/21 Entered 02/24/21 15:20:38        Desc Main
                                  Document      Page 5 of 13



matter of routine practice.” Instead, “[m]otions for reconsideration are to be filed only

when ‘absolutely necessary’ where there is: (1) newly discovered evidence; (2) an

intervening development or change in controlling law; or (3) a need to correct a clear error

of law or fact.” U.S. v. White, 2005 WL 2470527, at *2 (N.D. Ga. Aug. 25, 2005) (citing

Bryan v. Murphy, 246 F. Supp. 2d 1256, 1258-59 (N.D. Ga. 2003)). Here, Defendant

contends the Motion is needed to correct clear error of law or fact.

   III.      Discussion

          As noted above, Defendant contends that the Court erred in finding that Count 4, to

the extent it is based on Defendant’s defalcation, was assignable. Defendant argues that the

Court’s holding does not relate to any arguments advanced by Plaintiff in connection with

Defendant’s PMSJ. Defendant asserts that Plaintiff never argued that Count 4 was based

on an alleged defalcation committed by Defendant, but instead argued that Count 4 was

based on embezzlement. Further, Defendant contends that the Court failed to acknowledge

whether a technical, written, or statutory trust was in existence prior to Defendant’s alleged

act of defalcation. Defendant argues that the term “defalcation” as used in § 523(a)(4) is

defined narrowly under federal law and only applies when there is an express or technical

trust in existence prior to the act of defalcation. Thus, Defendant argues that the first step

“in determining whether there has been a ‘defalcation while acting in a fiduciary

capacity,’” is to determine if there was an express, technical, or statutory trust that existed

prior to the alleged act of defalcation. See Supporting Brief, pp. 12-13 (citing In re Hanft,

315 B.R. 617, 623 (S.D. Fla. 2002); Quaif v. Johnson, 4 F.3d 950, 954-55 (11th Cir. 1993)).

If an express or technical trust does not exist, Defendant contends the Court does not need

                                               5
Case 11-05534-lrc     Doc 231    Filed 02/24/21 Entered 02/24/21 15:20:38         Desc Main
                                Document      Page 6 of 13



to consider whether a defalcation occurred. See id. at 13 (citing In re Blocker, 2020 WL

247311, at *6 (Bankr. N.D. Ga. Jan 15, 2020)).

       According to Defendant, that the only reference to defalcation in the Amended

Complaint occurs in paragraphs 196 through 201, which allege that:

       196.   The entire debt to McAfee arose from an act of embezzlement.

       197. The Debtor has testified that he was holding $31,276 on behalf of
       McAfee. The Debtor’s then attorney characterized it has [sic] holding the
       funds “in trust.”

       198. The Debtor testified that he began holding the $31,267 “in trust” on
       May 13, 2002.

       199. The Debtor has not accounted for the $31,276 which he has stated
       belongs to McAfee.

       200. The debt to McAfee is nondischargeable under 11 U.S.C. § 523(a)(4)
       because it was for embezzlement.

       201. To the extent that the self-declared “trust” qualifies as an express
       trust—because it did not arise from the alleged wrongful act creating the trust
       but was pre-existing—then the wrongful withholding of those funds after the
       Debtor declared them in trust would be a defalcation of Debtor’s fiduciary
       duty. Accordingly, the debt to McAfee is nondischargeable as defalcation
       while acting in a fiduciary capacity.

See id., at 11-12 (quoting Amended Complaint, pp. 43-44)). Defendant argues that these

paragraphs of the Amended Complaint do not allege that “an express or technical trust with

a definitive trust res and identified management duties and obligations, was in existence

prior to the allege act of defalcation.” See id., at 16. Accordingly, Defendant contends that

Plaintiff’s claim for defalcation “fails as a matter of law,” and, as a result, that the Order

should be altered and amended to “grant summary judgment to [Defendant] on the entire

Count 4 of Plaintiff’s [] Amended Complaint.” See id.

                                              6
Case 11-05534-lrc     Doc 231    Filed 02/24/21 Entered 02/24/21 15:20:38         Desc Main
                                Document      Page 7 of 13



       Through the Response, Plaintiff argues that Defendant’s request to reconsider the

Court’s ruling with respect to Count 4 is essentially a new motion for summary judgment

as Defendant’s PMSJ did not seek judgment on the grounds that Plaintiff could not

establish a genuine issue of material fact with respect to the existence of a fiduciary duty

sufficient for a claim under § 523(a)(4). Plaintiff contends that consideration of

Defendant’s new arguments regarding the existence of an express or technical trust on a

motion to reconsider is procedurally improper as motions to reconsider “should not be used

to raise arguments which could have been raised before the subject judgment was issued.”

See Response, p. 4 (quoting In re Siskey Hauling Co., Inc., 459 B.R. 483, 485 (Bankr. N.D.

Ga. 2011). While Plaintiff argues that “there is more than enough in the factual record” to

support the “existence of an express or technical trust,” Plaintiff nonetheless contends that

he should be “afforded a full opportunity to establish all the legal and factual elements of

an express and technical trust” and “reserves the right to submit additional evidence at an

appropriate time in support of [his] claims under [§] 523(a)(4).” See id, at 9.

       Plaintiff is correct that Defendant’s PMSJ did not move for judgment as a matter of

law on the grounds that Plaintiff could not establish the existence of an express or technical

trust. Instead, the PMSJ argued that the Transfer of Counts 3, 4, and 5 of the Amended

Complaint by Former Plaintiff to Plaintiff violated O.C.G.A. § 44-12-24 and that, as a

result, Plaintiff could not assert those nondischargeability claims against Defendant in this

adversary proceeding. After reviewing the numerous briefs filed by the parties and

considering the arguments presented and the cited authorities, the Court agreed with

Defendant that the transfer of Count 4 did violate O.C.G.A. § 44-12-24 to the extent that it

                                              7
Case 11-05534-lrc      Doc 231     Filed 02/24/21 Entered 02/24/21 15:20:38         Desc Main
                                  Document      Page 8 of 13



was based on Defendant’s fraudulent conduct while acting in a fiduciary capacity,

embezzlement, or larceny, as those theories would rely on Defendant’s alleged fraudulent

conduct. See Order, pp. 11-12. However, the Court also held that because “defalcation”

“may refer to nonfraudulent breaches of fiduciary duty,” Count 4 was assignable to the

extent it was based on Defendant’s defalcation while acting in a fiduciary capacity. See id.

at 12.

         In the Supporting Brief, Defendant states that the “Court correctly cite[d] Bullock v.

BankChampaign, N.A., 569 U.S. 267 (2013), for the proposition that defalcation may be

used to refer to nonfraudulent breaches of fiduciary duty” but nonetheless contends that the

Court erred by not acknowledging the first prong of the two step inquiry in determining

whether a defalcation occurred—that is, the Court did not consider whether an express or

technical trust existed prior to the alleged act of defalcation. However, the Court, in its

Order, did not determine that Defendant committed a defalcation or that Defendant even

owed a fiduciary duty. Instead, the Court merely held that Count 4 was assignable—and

therefore was assigned to Plaintiff—to the extent it is based upon Defendant’s defalcation

while acting in a fiduciary capacity. Thus, Defendant is not asking the Court to reconsider

its ruling—that a claim under § 523(a)(4) for a defalcation while acting in a fiduciary

capacity is assignable under O.C.G.A. § 44-12-24. Rather, Defendant is asking the Court

to rule that Plaintiff’s claim under § 523(a)(4) for defalcation fails as a matter of law

because Plaintiff has not established the existence of an express or technical trust. This

request, however, was not made in Defendant’s PMSJ and is instead an entirely new

request.

                                               8
Case 11-05534-lrc    Doc 231    Filed 02/24/21 Entered 02/24/21 15:20:38         Desc Main
                               Document      Page 9 of 13



       Plaintiff is also correct that consideration of these new arguments on a motion to

reconsider is procedurally improper. See In re Aero Plastics, Inc., 2007 WL 7143348, at

*1 (Bankr. N.D. Ga. Sept. 6, 2007) (“A motion for reconsideration is not intended to be

used as a vehicle to tender new legal theories or introduce new evidence that could have

been presented in conjunction with the original action.”); In re Evans-Lambert, 2008 WL

7842070, at *1 (Bankr. N.D. Ga. May 16, 2008) (“A motion for reconsideration serves the

limited function of correcting manifest errors of law or fact. . . and should not be used by

a disappointed party to introduce new arguments or legal theories which could have been

raised before the subject judgment was issued.” (citing O’Neal v. Kennamer, 958 F.2d

1044, 1047 (11th Cir. 1992)). Thus, if Defendant would like the Court to consider his new

arguments with respect to Plaintiff’s claim that Defendant committed a defalcation, then

Defendant must file an appropriate motion requesting the Court to do so and provide

Plaintiff the proper opportunity to respond to such motion. Accordingly, the Court declines

Defendant’s request to reconsider its ruling regarding the assignability of Count 4 of the

Amended Complaint.

       As for Count 5, Defendant argues that the Court erred in finding that it was an

assignable claim based on Plaintiff’s interest in property allegedly converted by Defendant.

Section 523(a)(6) excepts from discharge a debt “for willful and malicious injury by the

debtor to another entity or to the property of another entity.” In the Order, the Court held

that, because “[p]roof of fraud is not necessary” to assert a claim under § 523(a)(6) and

because Plaintiff’s § 523(a)(6) claim in Count 5 is based upon “Defendant’s conversion”

of certain funds owed to McAfee, Count 5 is a claim asserting “Defendant’s willful and

                                             9
Case 11-05534-lrc      Doc 231    Filed 02/24/21 Entered 02/24/21 15:20:38            Desc Main
                                 Document     Page 10 of 13



malicious injury to Plaintiff’s [property interest]” and thus assignable under O.C.G.A. §

44-12-24. See Order, pp. 13-14. In its reasoning for this holding, the Court analogized

Plaintiff’s § 523(a)(6) claim to the claim asserted by an assignee in Lumpkin v. Am. Sur.

Co., 7 S.E.2d 687 (Ga. Ct. App. 1940), against a bank teller who stole money from the

assignor bank. Id. In Lumpkin, the Georgia Court of Appeals held that the claim for the

stolen funds was assignable because it was a right to recover the bank’s property interest

in the stolen money, and thus an assignable claim involving a property right. See Lumpkin,

7 S.E.2d at 688.

       Defendant argues that the Court’s holding with respect to Count 5 “does not indicate

consideration of whether the allegations in Count 5 constitute an alleged tort to the person

deceased James T. McAfee, Jr.” See Brief in Support, p. 19. Defendant contends that

because Count 5 “specifically allege[s] a willful and malicious injury directed at deceased

James T. McAfee,” Plaintiff’s § 523(a)(6) claim constitutes a personal tort that is

unassignable pursuant to O.C.G.A. § 44-12-24. Id. Essentially, Defendant argues that

because § 523(a)(6) requires a showing of malicious and willful intent to cause injury, a

claim under § 523(a)(6) cannot be assigned without violating O.C.G.A. § 44-12-24’s

prohibition on the assignment of personal torts, even if it involves a right to property. 2

       Defendant’s argument, however, ignores the Court’s reasoning in its Order that a

claim under § 523(a)(6) for willful and malicious injury to property—rather than a claim



2
 Defendant distinguishes a claim for willful and malicious conversion under § 523(a)(6) to that of
an “innocent or technical” conversion that would not support a nondischargeability determination
under § 523(a)(6). See Brief in Support, pp. 19-20.
                                               10
Case 11-05534-lrc      Doc 231     Filed 02/24/21 Entered 02/24/21 15:20:38              Desc Main
                                  Document     Page 11 of 13



under § 523(a)(6) for willful and malicious injury to a person—is specifically assignable

under O.C.G.A. § 44-12-24, which provides that “a right of action is assignable if it

involves, directly or indirectly, a right of property.” The fact that a claim under § 523(a)(6)

for injury to property requires a showing of willful and malicious intent does not change

the claim from one involving a right of property to one asserting a personal tort as shown

by the Georgia Court of Appeals in Lumpkin. As previously noted, Lumpkin involved a

claim for stolen money against a bank teller that was assigned from the bank to the plaintiff,

which the Georgia Court of Appeals held was assignable. The claim in Lumpkin did not

arise from an “innocent or technical” conversion, but instead “result[ed] from the alleged

dishonest, fraudulent and criminal acts in stealing, deducting and appropriating or

removing the [funds]” and then “conceal[ing the act] from the bank by making various

false entries in its books.” See Lumpkin, 7 S.E.2d at 688. Thus, the claim in Lumpkin

certainly alleged willful and malicious intent by the bank teller in stealing the funds that

would have caused injury to the bank. 3 Nonetheless, because the claim was “a right to

recover for injury involving the bank’s property right in the money,” it was assignable



3
  Defendant contends that Lumpkin “is based on state law and does not address the willful and
malicious injury standard inherent in a [§] 523(a)(6) dischargeability objection.” See Motion, p.
21. Thus, Defendant contends that Lumpkin is “inapplicable to analyze the intentional tort
allegations contained in Count 5 of the [Amended] Complaint.” See id. While Defendant is correct
that the meaning of “willful and malicious” as used in § 523(a)(6) is a question of federal law, the
Court was asked to determine whether the assignment of Plaintiff’s § 523(a)(6) claim was a
violation of O.C.G.A. § 44-12-24. In order to do so, the Court referenced state case law interpreting
O.C.G.A. § 44-12-24. Thus, the Court relied upon the reasoning of the Georgia Court of Appeals
in Lumpkin. Moreover, the facts of Lumpkin are analogous to the facts alleged in Count 5 of the
Amended Complaint, thus making the legal reasoning in Lumpkin applicable to the question of
whether Plaintiff’s § 523(a)(6) claim alleged in Count 5 was assignable. Accordingly, the Court is
not persuaded that reliance on Lumpkin constitutes “clear error of law.”
                                                 11
Case 11-05534-lrc    Doc 231    Filed 02/24/21 Entered 02/24/21 15:20:38       Desc Main
                               Document     Page 12 of 13



notwithstanding the “alleged wrongful acts in taking or removing the money of the bank”

and then “concealing [those] wrongful acts by [making] false entries upon the books of the

bank.” Accordingly, because Plaintiff’s § 523(a)(6) claim alleges that Defendant willfully

and maliciously converted money belonging to James T. McAfee, Jr., the claim—like the

claim in Lumpkin—“involve[s] [McAfee’s] property right in the money” and was therefore

assignable under O.C.G.A. § 44-12-24. Thus, the Court declines to reconsider its ruling

that Count 5 of the Amended Complaint was assignable.

                                       CONCLUSION

      For the reasons stated herein,

      IT IS HEREBY ORDERED that the Motion for Reconsideration (Doc. 227) (the

“Motion”) filed by Joseph H. Harman (“Defendant”) is DENIED.

                                END OF DOCUMENT

Distribution List

James L. Paul
Chamberlain, Hrdlicka, White
46th Floor
191 Peachtree Street NE
Atlanta, GA 30303-1410

Kevin R. Armbruster
Cushing, Morris, Armbruster & Montgomery
Suite 4500
191 Peachtree Street, NE
Atlanta, GA 30303

Jason C. Grech
Cushing, Morris, Armbruster & Montgomery
Suite 4500
191 Peachtree Street, NE
Atlanta, GA 30303
                                           12
Case 11-05534-lrc   Doc 231    Filed 02/24/21 Entered 02/24/21 15:20:38   Desc Main
                              Document     Page 13 of 13



Derek S. Littlefield
Cushing Morris Armbruster Montgomery LLP
Suite 4500
191 Peachtree Street, N.E.
Atlanta, GA 30303

Gary W. Marsh
Dentons US, LLP
Suite 5300, One Peachtree Center
303 Peachtree Street
Atlanta, GA 30308

David E. Gordon
Dentons US LLP
Suite 5300
303 Peachtree Street, NE
Atlanta, GA 30308

J. Carole Thompson Hord
Schreeder, Wheeler & Flint, LLP
1100 Peachtree Street, NE
Suite 800
Atlanta, GA 30309-4516
Karen Fagin White
Cohen Pollock Merlin & Small
Suite 1600
3350 Riverwood Parkway
Atlanta, GA 30339-6401

Johannes S. Kingma
Carlock, Copeland & Stair, LLP
191 Peachtree Street, NE
Suite 3600
Atlanta, GA 30303-1740




                                         13
